UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                             ______________


                               No. 92-1503

                             ______________



                       UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                 versus


                         OMAR BRITO-HERNANDEZ,

                                              Defendant-Appellant.

                             ______________


             Appeal from the United States District Court
                  for the Northern District of Texas

                             ______________

                             (July 9, 1993)


Before GOLDBERG, HIGGINBOTHAM, and DAVIS Circuit Judges.

GOLDBERG, Circuit Judge:

     Following a jury trial, Omar Brito-Hernandez was convicted for

distributing, and conspiring to distribute, five or more kilograms

of cocaine in violation of 21 U.S.C. § 841.      Brito appeals, arguing

that the trial court abused its discretion in permitting the

government    to   impeach   Brito   with   evidence   of   Brito's   prior

conviction in the Republic of Mexico.           We affirm the district

court, finding that any error committed by the lower court in


                                     1
permitting   the   impeachment   was     harmless   in   light   of    the

overwhelming evidence against Brito.



                                 FACTS

     On October 28, 1990, an informant for the Drug Enforcement

Administration ("DEA"), Robert Stripland, and an undercover Special

Agent for the DEA, Timothy Sellers, met with Ismael Corral, Roberto

Fragoso, and Herlinda Domingues, in the La Quinta Hotel in Lubbock,

Texas, for the purpose of negotiating a cocaine sale.                 After

negotiating the deal, Corral telephoned the supplier, "El Tio," and

arranged to pick up nine kilograms of cocaine in Odessa, Texas, the

next day.

     The next morning Corral drove Stripland to Odessa for the

purpose of obtaining the cocaine.      In Odessa, Corral and Stripland

were met by the appellant Omar Brito-Hernandez.          Corral got into

the car driven by Brito, drove away, and later returned to his

client Stripland with a backpack containing seven kilograms of

cocaine and stated, "this is what he gave me."

     Brito was subsequently arrested on October 30, 1991, at his

residence in Odessa.   A search of Brito's house revealed several

papers connecting Brito to the drug deal negotiated in the La

Quinta Hotel.   Documents found on the dresser in Brito's residence

had El-Tio's name and phone number on them, and the phone number of

the La Quinta Hotel was written on an envelope found in Brito's

bathroom dresser. Further evidence was later discovered connecting

Brito to the La Quinta drug transaction, including telephone


                                   2
records from El Tio's apartment which establish that on the night

of the drug deal in the La Quinta Hotel, several calls were made

from El Tio's apartment to the La Quinta Hotel and to Brito's

residence in Odessa.

     On the morning of October 31, 1991, Brito orally confessed to

detective   Duarte      of   the   Odessa   Police   Department.         In   his

confession, Brito admitted to storing and distributing cocaine

obtained    from   El   Tio,    and   to    his   involvement    in    the    drug

transaction negotiated in the La Quinta Hotel.                  On November 1,

1991, Brito made a second oral confession to Special Agent Sellers

repeating the same details that he had earlier confessed to Duarte.

     Four days prior to the commencement of trial the government

filed an Enhancement Information, alleging that Brito had been

previously convicted of a felony drug offense in Mexico.                  On the

morning before jury selection, Brito requested a continuance, and

a ruling in limine precluding the government from impeaching Brito

on the basis of the prior Mexican conviction.            The district court

denied both of Brito's motions.

     At trial, Brito testified on his own behalf.                     During the

government's cross examination of Brito, the government introduced

evidence regarding Brito's Mexican conviction for the purpose of

impeachment.   On February 13, 1992, the jury found Brito guilty as

charged.

     After the conviction, but prior to sentencing, Brito filed a

supplemental response to the government's Enhancement Information,

claiming that by an order of the Mexican court, entered on April


                                       3
29,   1992,   his    Mexican   conviction         was    indefinitely    suspended.

Because this new information raised doubt as to the validity and

finality of Brito's Mexican conviction, the government withdrew its

motion for sentence enhancement.                   Brito was sentenced to 151

months in prison and a five-year term of supervised release.



                                     ANALYSIS

      Appellant argues that the trial court abused its discretion in

admitting evidence regarding Brito's prior Mexican conviction for

the   purpose   of     impeachment.        Brito        claims   that   the   Mexican

conviction is "constitutionally invalid," and thus it could not

have been properly used to impeach his credibility.                      It is well

established     that    "the   use    of       constitutionally     invalid    prior

convictions for impeachment purposes is error of constitutional

dimension."     Zilka v. Estelle, 529 F.2d 388, 389 (5th Cir. 1976)

cert. den. 429 U.S. 981 (1976).

      Brito alleges that the Mexican conviction is constitutionally

invalid on two grounds.        First, the Mexican legal system did not

provide Brito the right to a trial by jury.                      Second, Brito was

convicted by an appellate court that reversed a lower court's

acquittal of Brito.         Hence, Brito's conviction was obtained in

violation of the United States Constitution's prohibition on double

jeopardy.1

      1
       In addition to infirmities under the United States
Constitution, actions regarding the Mexican conviction taken by
the Mexican government, and the Mexican judiciary, subsequent to
Brito's conviction put into serious doubt the status and validity
of that conviction under the laws of Mexico. Brito was

                                           4
     We   have   found      no   circuit       court    decision   addressing   the

validity of a foreign conviction obtained in violation of double

jeopardy, and only one decision addressing the validity of a

foreign conviction obtained without the right to a jury. In United

States v. Wilson, 556 F.2d 1177 (4th Cir.) cert. den. 434 U.S. 986

(1977), the Fourth Circuit upheld the impeachment of a defendant on

the basis of a prior conviction obtained in West Germany.                       The

appellant   in    Wilson     argued    that       the    German    conviction   was

constitutionally invalid because it was obtained without giving the

defendant the right to a jury trial.              The Wilson court rejected the

appellant's argument, holding that "a jury trial is not essential

for fairness in every system of justice," and thus that "the

defendant has not shown that the German legal system lacks the

procedural protection necessary for fundamental fairness."                  Id. at

1178.

     We need not reach, and we express no opinion on, the question

of whether a foreign conviction obtained in violation of the right

to be free from double jeopardy, or the right to a trial by a jury,

may be used to impeach a defendant.                    We find that even if the

introduction     of   the    Brito's   prior       Mexican    conviction    was   a

constitutional error, this error was harmless beyond a reasonable

doubt.

     The Supreme Court, in Chapman v. California, instructed that



originally sentenced for seven years but was released after
serving a term of seven months. Brito was allegedly told upon
his early release that "everything was an error." The Mexican
government then issued an order "suspending" Brito's conviction.

                                           5
"before a federal constitutional error can be held harmless, the

court must be able to declare a belief that it was harmless beyond

a reasonable doubt." 87 S. Ct. 824, 828 (1967).              Applying the

Chapman standard in Zilka, we explained that a conviction must

stand "if, upon a reading of the trial record, the court is firmly

convinced that the evidence of petitioner's guilt was overwhelming

and that the jury would have reached the same result without the

tainted evidence." 529 F.2d at 392.

     The evidence of Brito's guilt is overwhelming.         Two different

government   witnesses,   detective   Duarte    of   the   Odessa   Police

Department and DEA Special Agent Sellers, testified that Brito

orally confessed to storing and distributing cocaine obtained from

his supplier El Tio, and to his involvement in the drug deal that

was negotiated at the La Quinta Hotel.         Brito's confessions were

consistent, specific, and corroborated by additional evidence.

Brito confessed to both Duarte and Sellers that he stored the

cocaine procured from El Tio at a ranch house, and a search of the

ranch house revealed a one kilogram brick of cocaine.          Moreover,

documents found in Brito's house directly linked Brito to El Tio

and to the drug deal negotiated at the La Quinta Hotel.        Documents

in Brito's residence contained both El Tio's name and phone number,

and the   phone number of the La Quinta Hotel where the drug

transaction was completed. Also establishing Brito's connection to

the drug deal was the testimony of Brito's co-defendants, and the

telephone records from El Tio's apartment showing that several

calls were made from El Tio's apartment to the La Quinta Hotel and


                                  6
to Brito's residence in Odessa.       Given the weight of the evidence

against Brito, it is beyond reasonable doubt that the jury's

verdict would not have been different if the impeaching evidence

had been excluded. See United States v. Williams, 957 F.2d 1238,

1244 (5th Cir. 1992).

     Appellant makes two additional arguments on appeal. Appellant

claims that the trial court abused its discretion in not granting

Brito's motion for a continuance to allow Brito's attorney time to

investigate the status of the Mexican conviction.           "[T]he decision

to grant a continuance lies within the sound discretion of the

trial judge and is subject to reversal only for an abuse of that

discretion."   United States v. Hopkins, 916 F.2d 207, 217 (5th Cir.

1990).     Moreover,    "a   defendant    can   obtain    reversal     only   by

demonstrating serious prejudice."           United States v. Mitchell, 777
F.2d 248, 255 (5th Cir.) cert. den. 475 U.S. 1096 (1986).                Brito

asserts that a continuance would have enabled him to present

evidence    regarding   the    questionable      status    of   the    Mexican

conviction.      However,     the   order    suspending    Brito's      Mexican

conviction was not issued until April 29, 1992, and the Brito's

trial was scheduled to commence on February 10, 1992.                   As the

Mexican court issued its order two and half months after the start

of the instant trial, even if a reasonable continuance had been

granted Brito would not have been able to discover the order prior

to trial.      We find nothing in the record to support Brito's

contention that the trial judge abused its discretion.                Appellant

also argues that the trial court erred in failing to grant Brito's


                                      7
motion for a mistrial after a government witness testified that a

photograph used to identify Brito came from the Odessa Police

Department. The photograph itself was not introduced into evidence

nor was it exhibited to the jury.         The court instructed the jury to

disregard the testimony regarding the source of the photograph.

The   district   court   did   not   abuse   its   discretion   in   denying

appellant's motion for a mistrial.



                                CONCLUSION

       For the foregoing reasons, the decision of the district court

is AFFIRMED.




                                      8